Title: To Benjamin Franklin from Thomas Cushing, 31 October 1770
From: Cushing, Thomas
To: Franklin, Benjamin


Sir.
Province of the Massachusetts Bay Oct: 31: 1770
In pursuance of the directions of the House of Representatives of this His Majesty’s Province, I have the pleasure to Inform you that they have made choice of you as their Agent in Great Britain for the purposes mentioned in the Vote which I now transmit you. I am directed also to acquaint you that the House will write you more fully by the next Conveyance and will then furnish you with such Instructions or directions as may be necessary, entirely confiding in your Ability Fidelity and Zeal in Execution of the Trust Committed to you. I am with great Esteem Your most humble Servant
Thomas Cushing Speaker
Benjamin Franklin Esqr
 
Endorsed: T. Cushing to Dr. B. Franklin anouncing his appointment to the agency of Massachusetts 1770
